DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
Applicant argues, Dorio refers to a receiving device for determining a travel parameter of an RFID tag by evaluating radio waves received from the tag (see: for example col. 2, lines 13- 20). Fujita refers to a receiving device for detecting a bearing angle to an object by evaluating radio waves received from the object (see: for example [0005]). Thus, Dorio and Fujita refer to receiving devices for receiving radio waves in order to determine a position of an object. In contrast to that, Gerogiokas refers to a transmitting device routing a user signal to a radio of a plurality radios, which transmits the user signal in the form of radio waves to a user of which the position is a priori known (see: for example [0016]). Geroiokas neither refers to a receiving device for receiving radio waves nor to determining a position of an object.
In response, Dorio discloses figure 4 together with other figures showing various components including a processing block 444 that receives the output from demodulator 442 and performs operations such as command decoding, memory interfacing, and so on. In addition, processing block 444 may generate an output signal for transmission. Processing block 444 may be implemented in any way known in the art, for example by combinations of one or more of a processor, memory, decoder, encoder, and so on (c. 6: 63-66) hence analogous art in the same technical field of invention. 
	Applicant argues, Gerogiokas teaches to connect the radios 124, 126, 128 to different signal inputs of the beam formers 114, 116, 118 (see: for example Figure 1 and [0015]). The radios 124, 126, 128 are not configured to process any signals received by the antenna device and to establish for each of the signals an amplitude value of a field strength of the respective signal. Thus, Gerogiokas fails to disclose that a signal processing device in the sense of claim 1 is connected to different signal inputs of the plurality of signal inputs of a feed network.
In response, Gerogiokas discloses figure 1 showing processing devices such as control circuit 122 and beam former 114, 116 and 118 with multiple inputs and outputs and further discloses the functions in para. [0015] Butler switch matrix 120 can be controlled by control signals on path 138 to route any one of its inputs to a plurality of its outputs. The outputs of Butler switch matrix 120 are coupled to beam formers 114, 116 and 118 respectively. Butler switch matrix 120 is shown to have three inputs and 12 outputs where the outputs are arranged into groups of four signal paths. In general an N input, M output signal switch matrix can be used where N and M are integers equal to 1 or more. Each of the signal paths of the output of Butler switch matrix is coupled to a beam former. The beam formers are well known circuits that can process signals for transmission by antennas so as to control the beam width of the antenna signal, the direction of the beam and/or the intensity of the beam hence reading on the claimed invention "wherein the several different directional characteristics are selected one after another by connecting the signal processing device to different signal inputs of the plurality of signal inputs".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diorio et al., US 9,349,032 in view of Fujita, US 2010/0073260 and further in view of Gerogiokas et al., US 2004/0137909.
Claim 1, Diorio discloses a device for determining at least one piece of information on a position of at least one transmitter, comprising an antenna device (fig 8 c. 11: 56-60 SBR), a signal processing device (fig 6, c. 8: 45-50, digital-signal processors (DSPs), c. 15: 61-63 determines RSSI; hence signal processing device) and a data processing device (c. 8: 45-50 digital and/or analog processors such as microprocessors, c. 15: 25-27 LPS), 
wherein the antenna device comprises a multibeam antenna device comprising a plurality of antenna elements (fig 8, c. 11: 52-55 An SBR is capable of generating multiple radio frequency (RF) beams, and may be formed by coupling one or more RFID readers (or distributed portions of one or more readers) to an antenna array), 
wherein the antenna device comprises several different directional characteristics (c. 11: 60 c. 12: 3, fig 10 c. 12: 57-62 SBR can generate receive beams or transmit beams in different directions),
wherein the antenna device is configured to receive for each of a plurality of the directional characteristics at least one signal from the transmitter (c. 19: 30-53 signals from a tag arrives at different angles at the SBR), 
wherein the signal processing device is configured to process the signals received from the antenna device and to establish for each of the signals an amplitude value of a field strength of the respective signal (fig 11 c. 15: 60-63 the received RF signals are measured as RSSI), and 
wherein the data processing device is configured to establish the information on the position of the transmitter based on the plurality of the directional characteristics (c. 15: 59 - c. 16: 22, c. 19: 30- 52 LPS using RSSI and angle of arrival to determine location of a tag) and based on the amplitude values established from the signals associated with one of the plurality of the directional characteristics (c. 15: 59 - c. 16: 22, c. 19: 30- 52 LPS using RSSI and angle of arrival to determine location of a tag).  
But does not explicitly disclose,
wherein the antenna device comprises a feed network having a plurality of antenna inputs and a plurality of signal inputs, 
wherein each of the antenna inputs is connected to one of the antenna elements, 
wherein the directional characteristics each relate to at least a set of spatially different receive sensitivities of the antenna device, 
wherein the several different directional characteristics are selected one after another by connecting the signal processing device to different signal inputs of the plurality of signal inputs. 
However, as Fujita discloses wherein the antenna device comprises a feed network having a plurality of antenna inputs and a plurality of signal inputs (fig 9, beam forming and receiving unit 84, Rothman lens 52, AP1-AP4, BP1-BP4), 
wherein each of the antenna inputs is connected to one of the antenna elements (fig 9, AP1-AP4, [0120] array antenna 51 has a plurality of antenna elements, (e.g., four antenna elements) connected with the respective antenna ports AP), 
wherein the directional characteristics each relate to at least a set of spatially different receive sensitivities of the antenna device ([0118] the antenna device can radiate a beam in any direction different from the first and second directions with high precision and can receive a beam coming from any direction different from the first and second directions with high precision).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Diorio invention with Fujita invention to include the claimed limitation(s) so as to implement the antenna device with a beam forming unit in order to control an antenna array with plurality of antenna elements.  
But Diorio and Fujita invention does not explicitly disclose,
wherein the several different directional characteristics are selected one after another by connecting the signal processing device to different signal inputs of the plurality of signal inputs. 
However, as Gerogiokas discloses wherein the several different directional characteristics are selected one after another by connecting the signal processing device to different signal inputs of the plurality of signal inputs ([0015] Butler switch matrix 120 can be controlled by control signals on path 138 to route any one of its inputs to a plurality of its outputs. Each of the signal paths of the output of Butler switch matrix is coupled to a beam former. The beam formers are well known circuits that can process signals for transmission by antennas so as to control the beam width of the antenna signal, the direction of the beam). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Diorio and Fujita invention with Gerogiokas invention to include the claimed limitation(s) so as to implement the beam forming unit with a switch matrix in order to process signals for transmission by the antenna elements so as to control the beam width and direction.  
Claim 2, Diorio as modified discloses the device in accordance with claim 1, the device comprising a control device, wherein the control device is configured to switch different directional characteristics for receiving signals emanating from the transmitter (Diorio c.11: 56 – c. 12: 3, c. 13: 19-40 switching between individual rx and tx beams; hence control device to control the switching), and wherein the data processing device is configured to establish the information on the position of the transmitter based on the switched directional characteristics and the associated amplitude values established (Diorio c. 15: 59, c. 16: 22, c. 19: 30-52 LPS using received RSSI and angle of arrival to determine location of a tag).  
Claim 4, Diorio as modified discloses the device in accordance with claim 1, wherein the antenna device is configured such that the directional characteristics each comprise a global maximum which is located each in a certain sector (Diorio fig 98 the maximum directional separation between two beams 920, 934 is 180 degrees), determined by a pair of an azimuth angle and a co- elevation angle (Diorio c. 12: 67 beam operates in 3-D space. Fig 10 1000 1060 shows the beams 1015-1016 beams at different azimuth and regions at same elevation), in an irradiation region associated to the antenna device (Diorio Fig 10 directional beams 1015-1016 from the SBR covers a region).  
Claim 5, Diorio as modified discloses the device in accordance with claim 4, wherein the antenna device is configured such that the directional characteristics each comprise a side maximum which is located each in a sector differing from that sector where the global maximum is located, and which comprises a predeterminable level distance to a level of the global maximum (Diorio fig 9A-B the two beams 920, 934 points to different sectors and is separated by the maximum 180 degrees. The beams can be controlled to direct at region 920 and 922; thus still in different regions but less than the global maximum).  
Claim 6, Diorio as modified discloses the device in accordance with claim 4, wherein the antenna device is configured such that the directional characteristics each comprise a side maximum which is located each in the same sector as the global maximum and which comprises a predeterminable level distance to a level of the global maximum (Diorio fig 9A-B the two beams 920, 934 points to different sectors and is separated by the maximum 180 degrees. Fig 10 the beams can be controlled to directed such that the beams are partially overlap, i.e. same sector; when the beams are directed in such a way they are partially overlaps, their separation is at a predetermination level less than the global maximum).   
Claim 7, Diorio as modified discloses the device in accordance with claim 1, wherein the signal processing device is an RFID reader which generates a "received signal strength indication" (RSSI) value as an amplitude value of the field strength of the signals received (Diorio c. 15: 59-63 determining RSSI from RF signal of the tag was at exit 1120).   
Claim 8, Diorio as modified discloses the device in accordance with claim 1, wherein the signal processing device is configured to identify the transmitter (Diorio c. 15: 35-36 SBR reads tag's identifier).   
Claim 9, Diorio as modified discloses the device in accordance with claim 2, the device comprising a signal source, wherein the signal source is configured to generate an excitation signal, and 3U.S. Patent Application No. 16/059,794 Attorney File No.: 110971-9280.USO1 wherein the control device is configured to switch a respective directional characteristic for radiating the excitation signal (Diorio c. 13: 36-59 switching of directional beams to detect tags. c. 1: 35-40 in RFID system reader transmits signal, RFID reader reads the responds from the tag).   
Claim 10, Diorio as modified discloses the device in accordance with claim 9, wherein the control device is configured to switch the directional characteristic switched for radiating the excitation signal as a directional characteristic for receiving the signal emanating from the transmitter (Diorio c. 13: 36-59 switching of directional beams to detect tags. c. 1: 35-40 in RFID system reader transmits signal, RFID reader reads the responds from the tag).  
Claim 11, Diorio as modified discloses the device in accordance with claim 1, wherein the antenna device comprises several antenna elements (Diorio fig 8 c. 11: 56-60 SBR comprises a plurality of antenna elements).  
Claim 12, Diorio as modified discloses the device in accordance with claim 1, wherein the feed network causes different directional characteristics of the antenna device (Diorio fig 13 c.20 1.41-47 two or more SBR receivers 1372 and 1374 coupled to LPS/controller; hence feeder network), and wherein the feed network causes different directional characteristics of the antenna device (Fujita [0118] the antenna device can radiate a beam in any direction different from the first and second directions with high precision and can receive a beam coming from any direction different from the first and second directions with high precision).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Diorio, Fujita and Gerogiokas invention to include the claimed limitation(s) so as to implement the beam forming unit connecting to the antennas in order to control the beam direction.    
Claim 13, Diorio as modified discloses the device in accordance with claim 12, wherein the feed network is configured to output the signals received from the antenna device for each of the plurality of the directional characteristics separately (Diorio fig 13 c.20 1.50-55 signals detected by SBR receivers 1372 and 1374 are feed to the LPS/controller for processing).  
Claim 14, Diorio as modified discloses the device in accordance with claim 1, wherein the antenna device is implemented as a multibeam antenna (Diorio fig 9A-B).  
Claim 15, see claim 1 for the rejection, Diorio discloses a method for determining at least one piece of information on a position of at least one transmitter using an antenna device, a control device, a signal processing device and a data processing device, 
wherein the antenna device comprises a feed network having a plurality of antenna inputs and a plurality of signal inputs, 
wherein the antenna device comprises a multibeam antenna device comprising a plurality of antenna elements, and 
wherein each of the antenna inputs is connected to one of the antenna elements, the method comprising the steps of: 
using the antenna device comprising several different directional characteristics for receiving for each of a plurality of the directional characteristics at least one signal from the transmitter, 
wherein the directional characteristics each relate to at least a set of spatially different receive sensitivities of the antenna device, 
wherein the several different directional characteristics are selected one after another by 4U.S. Patent Application No. 16/059,794 Attorney File No.: 110971-9280.USO1 connecting the signal processing device to different signal inputs of the plurality of signal inputs, 
using a signal processing device for processing the signals received by the antenna device and to establish for each of the signals an amplitude value of a field strength of the respective signal, and 
using a data processing device for establishing the information on the position of the transmitter based on the plurality of the directional characteristics and based on the amplitude values established from the signals associated with one of the plurality of the directional characteristics.  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diorio et al., US 9,349,032, Fujita, US 2010/0073260 and Gerogiokas et al., US 2004/0137909 in view of Liu et al., US 2012/0062381.
Claim 3, Diorio as modified discloses the device in accordance with claim 1, wherein the data processing device is configured to establish a statement on a direction of the transmitter relative to the antenna device as information on the position of the transmitter (Diorio c. 15: 13-14 an SBR positioned at exit 1120. c. 16: 18-22 LPS determines the tag approaching exit, i.e. tag is in direction toward the SBR positioned at the exit) from the amplitude values (Diorio c.15 1.59 - c.16 1.22, c.19 1.30-52 LPS using RSSI and angle of arrival to determine location of a tag) and data on the directional characteristics (Diorio c.15 1.59 - c.16 1.22, c.19 1.30-52 LPS using RSSI and angle of arrival to determine location of a tag).  
But is silent on, 
established in a vector form.
However, as Liu discloses the amplitude values established in a vector form ([0048] Signal strength module 404 is configured to form a vector of signal strengths (e.g., a vector of RSSIs)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Diorio, Fujita and Gerogiokas invention with Liu invention to include the claimed limitation(s) so as to form a vector of signal strengths in order to track a tag moving from point to point.  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diorio et al., US 9,349,032 in view of Fujita, US 2010/0073260 and further in view of Gerogiokas et al., US 2004/0137909 and Liu et al., US 2012/0062381.
Claim 16, Diorio discloses a device for determining at least one piece of information on a position of at least one transmitter, comprising an antenna device (fig 8 c. 11: 56-60 SBR), a control device (c. 11: 56- c. 12: 3, c. 13: 19-40 switching between individual rx and tx beams; hence control device to control the switching), a signal processing device (fig 6, c. 8: 45-50, digital-signal processors (DSPs), c. 15: 61-63 determines RSSI; hence signal processing device) and a data processing device (c. 8: 45-50 digital and/or analog processors such as microprocessors, c. 15: 25-27 LPS), 
wherein the antenna device comprises a feed network (fig 13 c. 20: 41-47 two or more SBR receivers 1372 and 1374 coupled to LPS/controller; hence feeder network), wherein the antenna device comprises a multibeam antenna device comprising a plurality of antenna elements (fig 8, c. 11: 52-55 An SBR is capable of generating multiple radio frequency (RF) beams, and may be formed by coupling one or more RFID readers (or distributed portions of one or more readers) to an antenna array), 
wherein the antenna device comprises several different directional characteristics (c. 11: 60 c. 12: 3, fig 10 c. 12: 57-62 SBR can generate receive beams or transmit beams in different directions), 
wherein the antenna device is configured to receive for each of a plurality of the directional characteristics at least one signal from the transmitter (c. 19: 30-53 signals from a tag arrives at different angles at the SBR), 
the feed network causing different directional characteristics of the antenna device (fig 13 c. 20: 47-52 SBR receivers 1372 and 1374 detects signals from a tag at directions 1382 and 1388), 
wherein the feed network is configured to output signals received from the antenna device for each of the plurality of the directional characteristics separately (fig 13 c.20 1.50-55 signals detected by SBR receivers 1372 and 1374 are feed to the LPS/controller for processing), 
wherein the antenna device is configured such that the directional characteristics each comprise a global maximum which is located each in a certain sector (fig 98 the maximum directional separation between two beams 920,934 is 180 degrees), determined by a pair of an azimuth angle and a co-elevation angle (c .12: 67 beam operates in 3-D space. Fig 10 1000 1060 shows the beams 1015- 1016 beams at different azimuth and regions at same elevation), in an irradiation region associated to the antenna device (Fig 10 directional beams 1015-1016 from the SBR covers a region), 5U.S. Patent Application No. 16/059,794 Attorney File No.: 110971-9280.USO1 
wherein the antenna device is configured such that the directional characteristics each comprise a side maximum which is located each in a sector differing from that sector where the global maximum is located, and which comprises a predeterminable level distance to a level of the global maximum (fig 9A-B the two beams 920, 934 points to different sectors and is separated by the maximum 180 degrees. Fig 10 the beams can be controlled to directed such that the beams are partially overlap, i.e. same sector; when the beams are directed in such a way they are partially overlaps, their separation is at a predetermination level less than the global maximum), 
wherein the control device is configured to switch the different directional characteristics caused by the feed network for receiving signals emanating from the transmitter (c. 13: 36-59 switching of directional beams to detect tags. c. 1: 35-40 in RFID system reader transmits signal, RFID reader reads the responds from the tag), 
wherein the signal processing device is configured to process the signals received by the antenna device  (c. 15: 59-63 determining RSSI from RF signal of the tag) and to establish for each of the signals an amplitude value of a field strength of the respective signal (c. 15: 59-63 determining RSSI from RF signal of the tag), 
wherein the data processing device is configured to establish the information on the position of the transmitter based on the plurality of the directional characteristics (c. 15: 59- c .16: 22, c. 19: 30-52 LPS using RSSI and angle of arrival to determine location of a tag) and based on the amplitude values established from the signals associated with one of the plurality of the directional characteristics (c. 15: 59- c. 16: 22, c. 19: 30-52 LPS using RSSI and angle of arrival to determine location of a tag), and 
wherein the data processing device is configured to establish a statement on a direction of the transmitter relative to the antenna device (c. 15: 13-14 an SBR positioned at exit 1120. c. 16: 18-22 LPS determines the tag approaching exit, i.e. tag is in direction toward the SBR positioned at the exit) as information on the position of the transmitter from the amplitude values and data on the directional characteristics (c. 15 1.59 - c.16 1.22, c.19 1.30-52 LPS using RSSI and angle of arrival to determine location of a tag).
But does not explicitly disclose,
having a plurality of antenna inputs and a plurality of signal inputs, 
wherein each of the antenna inputs is connected to one of the antenna elements, 
wherein the directional characteristics each relate to at least a set of spatially different receive sensitivities of the antenna device, 
wherein the several different directional characteristics are selected one after another by connecting the signal processing device to different signal inputs of the plurality of signal inputs, 
the amplitude values established in a vector form. 
However, as Fujita discloses havinq a plurality of antenna inputs and a plurality of signal inputs (fig 9, beam forming and receiving unit 84, rothman lens 52, AP1-AP4, BP1-BP4), 
wherein each of the antenna inputs is connected to one of the antenna elements (fig 9, AP1-AP4, [0120] array antenna 51 has a plurality of antenna elements, (e.g., four antenna elements) connected with the respective antenna ports AP), 
wherein the directional characteristics each relate to at least a set of spatially different receive sensitivities of the antenna device ([0118] the antenna device can radiate a beam in any direction different from the first and second directions with high precision and can receive a beam coming from any direction different from the first and second directions with high precision).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Diorio invention with Fujita invention to include the claimed limitation(s) so as to implement the antenna device with a beam forming unit in order to control an antenna array with plurality of antenna elements.  
But Diorio and Fujita invention does not explicitly disclose,
wherein the several different directional characteristics are selected one after another by connecting the signal processing device to different signal inputs of the plurality of signal inputs, 
the amplitude values established in a vector form.  
However, as Gerogiokas discloses wherein the several different directional characteristics are selected one after another by connecting the signal processing device to different signal inputs of the plurality of signal inputs ([0015] Butler switch matrix 120 can be controlled by control signals on path 138 to route any one of its inputs to a plurality of its outputs. Each of the signal paths of the output of Butler switch matrix is coupled to a beam former. The beam formers are well known circuits that can process signals for transmission by antennas so as to control the beam width of the antenna signal, the direction of the beam). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Diorio and Fujita invention with Gerogiokas invention to include the claimed limitation(s) so as to implement the beam forming unit with a switch matrix in order to process signals for transmission by the antenna elements so as to control the beam width and direction.  
But Diorio, Fujita and Gerogiokas invention does not explicitly disclose,
the amplitude values established in a vector form.  
However, as Liu discloses the amplitude values established in a vector form ([0048] Signal strength module 404 is configured to form a vector of signal strengths (e.g., a vector of RSSIs)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Diorio, Fujita and Gerogiokas invention with Liu invention to include the claimed limitation(s) so as to form a vector of signal strengths in order to track a tag moving from point to point.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/           Primary Examiner, Art Unit 2647